 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11

12
     MICHAEL E. LONDON,                                    2:18-cv-00170-DMC
13
                                           Petitioner, ORDER
14
                     v.
15

16   J. GASTELO,
17                                       Respondent.
18

19         Good cause appearing, IT IS HEREBY ORDERED THAT Respondent's response to

20   Petitioner’s petition for writ of habeas corpus be filed on or before January 15, 2019.

21

22
           Dated: November 19, 2018
23                                                         ____________________________________
                                                           DENNIS M. COTA
24
                                                           UNITED STATES MAGISTRATE JUDGE
25

26
27
     SA2018302845
28   33654233.docx

                                                       1
                                                                               Order (2:18-cv-00170-DMC)
